Per Curiam.

The defence in this case rested on the *199proof of forgery. The evidence that former notes drawn and indorsed by the same parties, to take up one of which the present note was given, had been altered, ought to have been admitted; for it would have served to show what was the real consideration for the note, and thus lead to the detection of the forgery. The mode of this proof is not stated; but we must presume, that it would have been legal. Where a defendant can show strong circumstances, such as erasures, <fcc. to render a note suspicious, he ought to be allowed to go into evidence of general corroborating circumstances, to strengthen that suspicion.
The memorandum of the deceased partner was properly rejected; for it was nothing more than the act of *the party himself. The alterations on the face of the note, unsupported by other proof, would not be competent evidence; but if any previous testimony had been offered, to show that the note was given for a less sum, or to render it probable that a fraud had been committed, the alteration on the face of the note would have been a strong corroborating circumstance, if not decisive, of the truth of the fact. On the first ground, we think that there-ought to be a new tria.1, with costs to abide the event of the suit.
New trial granted.(a)

(a) See Cowen & Hill’s notes to 1 Phill, Ev. 298, 299, 300, 453 ; Cumberland Bank v. Hall, 1 Halst. 215; see Sayre v. Reynolds, 2 South. 737.